DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Claims 1-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected group I, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on February 09, 2021.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.

4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 10-12 are rejected under 35 U.S.C. 103 as being unpatentable over Ochranek et al., (US 2014/0273241; hereinafter “Ochranek”) in view of Rosenberg et al., (US 2011/0293475; hereinafter “Rosenberg”).
 As to claim 10, Ochranek teaches a method of moving reaction vessels in a diagnostic analyzer comprising: 
moving an incubation track (second carousel 104) holding reaction vessels; 
pipetting reagents, with a pipetting device 222, from a reagent carousel 230 to the reaction vessels held by the incubation track (the second pipetting mechanism 222 is used to aspirate a liquid (e.g., a reagent, a first reagent, a liquid containing magnetic particles) and dispense the liquid into one or more vessels on the first and second carousels 102, 104. see para [0082] et seq.);
transferring the reaction vessels, using a reaction vessel exchanger device, 124, 126, 128, from the incubation track to at least one processing track (first carousel 102); and 
pipetting the reagents, with the pipetting device, from the reagent carousel to the reaction vessels held by the at least one processing track (the second pipetting mechanism 222 is used to aspirate a liquid (e.g., a reagent, a first reagent, a liquid containing magnetic particles) and dispense the liquid into one or more vessels on the first and second carousels 102, 104. see para [0082] et seq.) 

Accordingly, it would have been obvious to one of ordinary skill in the art at the time of the claimed invention to have arranged the processing track below the incubation track based on considerations such as space limitations in the laboratory as vertically disposed carousels produce a smaller overall analyzer footprint.  
Note: there is no structural difference between the “incubation” and “process” tracks as claimed. These terms are considered merely nominal and the examiner will not import elements (e.g., a heating device) into the claims.  Nevertheless, Ochranek teaches in some examples, the second carousel 104 enables one or more reactions to incubate or react prior to performing the diagnostic testing and analyzing the sample in the main processing path of the first carousel 102. However, in other examples, these carousels may be switched and the first carousel 102 may be used for treating liquids for diagnostic testing on the second carousel 104 (see para [0069] et seq.)  Similarly, Rosenberg teaches during operation of the analyzer and with the above mentioned chamber closed by the above mentioned cover, air temperature within the chamber is regulated and maintained at a determined value by means of a temperature regulation arrangement which includes a fan 20 and a heating element 21 shown by FIG. 7 (see par [0123] et seq.)
As to claim 11, Ochranek teaches moving the at least one processing track to move the reaction vessels held by the at least one processing track to at least one detection device, and taking readings, using the at least one detection device, of samples contained in the reaction vessels (see para [0075] et seq.) 
As to claim 12, Rosenberg teaches wherein the moving the incubation track holding the reaction vessels comprises moving the incubation track comprising a plurality of incubation track slots holding the reaction vessels, and the transferring the reaction vessels, using the reaction vessel exchanger device, from the incubation track to the at least one processing track disposed below the incubation track comprises transferring the reaction vessels, using the reaction vessel exchanger device, from the incubation track to a plurality of processing track slots within the at least one processing track which are disposed directly below the plurality of incubation track slots in vertical alignment (see para [0124] et seq.) 
	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 10-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-8 of U.S. Patent No. 10,378,130. Although the claims at issue are not identical, they are not patentably distinct from each other because both claim a diagnostic analyzer comprising a moving incubation track holding reaction vessels; pipetting reagents, with a pipetting device, from a reagent carousel to the reaction vessels held by the incubation track transferring the reaction vessels, using a reaction vessel exchanger device, from the incubation track to at least one processing track disposed below the incubation track; and pipetting the reagents, with the pipetting device, from the reagent carousel to the reaction vessels held by the at least one processing track.
Allowable Subject Matter
Claims 13-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims and file a terminal disclaimer.
Conclusion
No claims are allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to P. Kathryn Wright whose telephone number is (571)272-2374.  The examiner can normally be reached on Monday-Thursday 5:30am-3pm EST.
Examiner interviews are available via telephone and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
	If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/Kathryn Wright/           Primary Examiner, Art Unit 1798